Title: To Benjamin Franklin from Sir Alexander Dick, 5 July 1765
From: Dick, Sir Alexander
To: Franklin, Benjamin


Dear Sir,
Prestonfield, July 5th. 65.
It was not till the other day I had the pleasure of receiving your Letter of June the 2d by our freind Mr. Alexander, who had traversd England in his way here. So soon as he arrivd, I communicated the contents to my freind Mr. Swinton, who as well as I have reason to own ourselves extremly oblidgd to you, for the Information you are pleasd to give. He bids me again Inform you, that he will take it as a very great addition to the favor already done him, if you will please transmit the Letter and Memorandum to your Son, for his answer which will probably clear up the whole affair. I find by Mr. Swinton, that he suspects Nevil has acted without any manner of Rights. At the same time I beg you will transmit my own and all my familys best Respects to the Governor your son. You may depend on my very best offices to serve the young gentleman your freind, Mr. Bard. I shall certainly endeavor to find him out the first time I go to town, and when you have any of your young freinds to come to this University, I can with great pleasure recommend them to board with that excellent man Mr. Blacklock, who is married to a motherly Carefull, neat woman and can entertain Eight young gentlemen. He is the wonderfull blind Poet of our Country who has wrote so surprisingly well, he takes care to improve their Morals, by his Admonitions, also their Languages and their turn for society by his agreeable Lively conversation,. In the Evening after their Studies. His Lodgings and Board I hear are extremly proper and he has fixd his allowance of Ten pounds a quarter for each. Doctor Robertson is mightily pleasd with him. As are all our bretheren of the Colledge of Physicians. They will be extremly lucky who can get in before he is filld up. There were two, he tells me fixd last week with him—one of which is the Governor of St. Christophers only son, who you are perhaps acquainted with, an excellent young man. (he is extremly attentive to him) so that he has now only six places empty, which I wish it may [be the] good fortune of some of your young frein[ds to] get before the Colleges begin next winter.
I ever am Dear Sir upon every occasion (with Lady Dick and my Eldest Daughters Compliments to your self and family) Your most affectionate freind and most obedient humble Servant.
Alexander Dick
PS. I Inoculated my son and three little Daughters the 20th of last May, for the small Pox: and they have all emergd very happily. Count Carburi Dr. Pringles and I believe your most agreable and ingenious friend was here yesterday and we drank all your healths.
 
Addressed: To / Doctor Benjamin Franklin / at his House in Craven street / London
Endorsed: Dick

[Also on the address page in Franklin’s hand:]
Aut Cesar aut nullus
Ou bien, ou rièn.
Win the Horse or lose the Saddle
Neck or nothing
A golden Chain or a wooden Leg.
